Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Sandra Beauchesne, Reg# 43,422, the application has been amended as follows: 
LISTING OF CLAIMS:
(Currently amended) A computing device comprising:
a communication interface; and
a processing unit comprising one or more processor(s) for performing a secure discovery, the processing unit:
determining a local node identifier for the communication interface;
generating a local challenge;
encrypting the local node identifier of the communication interface into an encrypted local node identifier of the communication interface;
encrypting the local challenge into an encrypted local challenge;
transmitting via the communication interface a discovery request message comprising the encrypted local node identifier of the communication interface and the encrypted local challenge;
receiving from a remote computing device via the communication interface a discovery response message in response to the discovery request message, the discovery response message comprising an encrypted remote node identifier associated with a remote communication interface of the remote computing device and an encrypted local challenge response;
decrypting the encrypted local challenge response into a local challenge response;

determining whether the local challenge response corresponds to the expected local challenge response and the secure discovery is successful or whether the local challenge response does not correspond to the expected local challenge response and the secure discovery is a failure; and
when the secure discovery is successful, decrypting the encrypted remote node identifier associated with the remote communication interface of the remote computing device into a remote node identifier associated with the remote communication interface of the remote computing device.
(Currently amended) The computing device of claim 1, wherein the discovery response message further comprises an encrypted remote challenge, and when the secure discovery is successful, the processing unit further:
decrypts the encrypted remote challenge into a remote challenge;
generates a remote challenge response based at least on the remote challenge;
encrypts the remote challenge response into an encrypted remote challenge response;
transmits to the remote computing device via the communication interface a discovery acknowledgment message comprising the encrypted remote challenge response.
4.	(Currently amended) The computing device of claim 1, wherein the discovery request message is multicast
9-17.	(Canceled)
18.	(Currently amended) A method for performing a secure neighbor discovery, the method comprising:
determining by a local processing unit of a local computing device a local node identifier for a local communication interface of the local computing device;
generating by the local processing unit a local challenge;

encrypting by the local processing unit the local challenge into an encrypted local challenge;
transmitting via the local communication interface of the local computing device a discovery request message comprising the encrypted local node identifier of the local communication interface of the local computing device and the encrypted local challenge;
receiving via a remote communication interface of a remote computing device the discovery request message;
decrypting by a remote processing unit of the remote computing device the encrypted local node identifier of the local communication interface of the local computing device into the local node identifier of the local communication interface of the local computing device;
decrypting by the remote processing unit the encrypted local challenge into the local challenge;
generating by the remote processing unit a local challenge response based at least on the local challenge;
determining by the remote processing unit a remote node identifier for the remote communication interface of the remote computing device;
encrypting by the remote processing unit the remote node identifier of the remote communication interface of the remote computing device into an encrypted remote node identifier of the remote communication interface of the remote computing device;
encrypting by the remote processing unit the local challenge response into an encrypted local challenge response;
transmitting to the local computing device via the remote communication interface of the remote computing device a discovery response message comprising the encrypted remote node identifier of the remote communication interface of the remote computing device and the encrypted local challenge response;
receiving via the local communication interface of the local computing device the discovery response message;

generating by the local processing unit an expected local challenge response based at least on the local challenge;
determining by the local processing unit that the secure discovery is successful if the local challenge response corresponds to the expected local challenge response and determining that the secure discovery is a failure if the local challenge response does not correspond to the expected local challenge response; and
if the secure discovery is successful, decrypting by the local processing unit the encrypted remote node identifier of the remote communication interface of the remote computing device into the remote node identifier of the remote communication interface of the remote computing device.
19.	(Currently amended) The method of claim 18, further comprising:
generating by the remote processing unit a remote challenge;
encrypting by the remote processing unit the remote challenge into an encrypted remote challenge;
transmitting the encrypted remote challenge into the discovery response message; and
if the secure discovery is successful:
decrypting by the local processing unit the encrypted remote challenge into the remote challenge;
generating by the local processing unit a remote challenge response based at least on the remote challenge;
encrypting by the local processing unit the remote challenge response into an encrypted remote challenge response;
transmitting to the remote computing device via the local communication interface of the local computing device a discovery acknowledgment message comprising the encrypted remote challenge response;
receiving via the remote communication interface of the remote computing device the discovery acknowledgment message;

generating by the remote processing unit an expected remote challenge response based at least on the remote challenge; and
determining by the remote processing unit that the remote challenge response corresponds to the expected remote challenge response.
21.	(Currently amended) A computing device comprising:
a communication interface; and
a processing unit comprising one or more processor(s) for performing a secure discovery, the processing unit:
determining a local node identifier for the communication interface;
generating a local challenge;
encrypting a combination of the local node identifier of the communication interface and the local challenge into an encrypted combination of the local node identifier of the communication interface and the local challenge;
transmitting via the communication interface a discovery request message comprising the encrypted combination of the local node identifier of the communication interface and the local challenge;
receiving from a remote computing device via the communication interface a discovery response message in response to the discovery request message, the discovery response message comprising an encrypted combination of a remote node identifier associated with a remote communication interface of the remote computing device and a local challenge response;
decrypting the encrypted combination of the remote node identifier associated with the remote communication interface of the remote computing device and the local challenge response into the remote node identifier associated with the remote communication interface of the remote computing device and the local challenge response;
generating an expected local challenge response based at least on the local challenge; and
whether  and the secure discovery is successful of whether the local challenge response does not correspond to the expected local challenge response and the secure discovery is a failure.

22.	(Canceled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest, in response to determining that an encrypted challenge response received from a first device responding to a discovery request message sent from a second device that transmitted the discovery request and the encrypted challenge, decrypting the encrypted challenge response received from the first device and determining if the challenge response corresponds to a predetermined expected challenge response based on decrypting a pairing of the encrypted node identifier of the first device and the challenge response provided by the first device, in the specific manner and combinations recited in claims 1-8 and 18-21.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Jing et al (US 7,961,674), which teaches secure network discovery broadcasting using authentication challenges for verification of responding peer nodes;
(ii) 	US PG Pub Brown (US 2006/0206616), which discloses peer node discovery via implementing credential challenges to authenticate responding peer nodes; and

After thorough review of related prior art, the application has been deemed allowable because of the limitations of, in response to determining that an encrypted challenge response received from a first device responding to a discovery request message sent from a second device that transmitted the discovery request and the encrypted challenge, decrypting the encrypted challenge response received from the first device and determining if the challenge response corresponds to a predetermined expected challenge response based on decrypting a pairing of the encrypted node identifier of the first device and the challenge response provided by the first device, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20210106